Case 2:17-cr-00087-SPC-MRM Document 128 Filed 09/17/20 Page 1 of 4 PageID 660




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO.: 2:17-CR-87-FtM-38MRM

SILA NUNEZ


                                 OPINION AND ORDER 1

       Before the Court is pro se Defendant Sila Nunez’s Motion in Response of the

Government’s Request for Compassionate Release filed August 31, 2020. (Doc. 126).

The Government has not responded, and the time to do so has expired. For the below

reasons, the Court denies the motion.

       Defendant is serving an 87-month sentence for drug conspiracy. (Doc. 92). She

has served less than half of that sentence.         Yet Defendant previously moved for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and placement in home

confinement because of the COVID-19 pandemic’s potential impact on her health

conditions (e.g., diabetes). (Doc. 122). The Court denied the motion because (1) it had

no authority to direct the Bureau of Prisoners to place Defendant on home confinement;

(2) she did not show she was not a danger to the community; and (3) the 18 U.S.C. §

3553(a) factors weighed against a sentence reduction. (Doc. 125).

       After the Court issued its Opinion and Order, Defendant filed what appears to be

a reply to the Government’s response. (Doc. 126). In an abundance of caution, however,



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:17-cr-00087-SPC-MRM Document 128 Filed 09/17/20 Page 2 of 4 PageID 661




the Court construes Defendant’s latest filing as a motion for reconsideration of its decision

to deny compassionate release.

       “Although the Federal Rules of Criminal Procedure do not specifically authorize

motions for reconsideration, both the Supreme Court and [the Eleventh Circuit] have

permitted parties to file such motions in criminal cases.” Serrano v. United States, 411 F.

App’x 253, 254-55 (11th Cir. 2011) (citation omitted). In deciding such motions, courts

use the standards applicable in civil cases. See, e.g., United States v. Brown, No. 3:18-

CR-89-J-34JRK, 2019 WL 7067091, at *1 (M.D. Fla. Dec. 23, 2019) (citations omitted).

       Federal Rules of Civil Procedure 59 and 60 govern motions for reconsideration.

Rule 59(e) allows a court to amend or alter its judgment for 28 days. Fed. R. Civ. P.

59(e). “The only grounds for granting a Rule 59 motion are newly discovered evidence

or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007) (quotations and citations omitted). Likewise, Rule 60 allows a court to relieve a

party from an order for select reasons like “mistake, inadvertence, surprise, or excusable

neglect.” Fed. R. Civ. P. 60(b). Under this framework, courts have interpreted three

grounds for reconsidering an order: “(1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or manifest

injustice.” Lamar Advertising of Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D. 480, 489

(M.D. Fla. 1999). These grounds show that motions for reconsideration cannot simply

ask a court to reexamine an unfavorable ruling. See Jacobs v. Tempur-Pedic Int’l., Inc.,

626 F.3d 1327, 1344 (11th Cir. 2010). “The burden is upon the movant to establish the

extraordinary circumstances supporting reconsideration.”        Mannings v. Sch. Bd. of

Hillsboro Cty., Fla., 149 F.R.D. 235, 235 (M.D. Fla. 1993).




                                             2
Case 2:17-cr-00087-SPC-MRM Document 128 Filed 09/17/20 Page 3 of 4 PageID 662




       Even liberally construing Defendant’s motion, she has shown no intervening

change in controlling law, new evidence, or need to correct clear error or manifest injustice

to warrant reconsideration. She mainly discusses her prison’s deficiencies in protecting

officers and inmates against the COVID-19 virus.           Defendant also says that the

Government did not “review this particular case under the Seriousness of Ms. Nunez Risk

Factors because of [her] health Condition,” which justifies her release. (Doc. 126 at 1).

Not so. The Government conceded that Defendant’s diabetes heightened her risk of

injury or death should she contract COVID-19. (Doc. 124 at 17). And the Court followed,

denying compassionate release on other grounds. (Doc. 125 at 2).

       What is more, Defendant makes the conclusory statements she does not pose a

danger to another person or the community and the § 3553(a) factors support a sentence

reduction.   As best the Court can tell, Defendant points to her supportive family,

completed education programs in prison, and learning to speak English to show her

rehabilitative progress. But that is not enough. The Court continues to find Defendant to

have committed a serious crime and be a danger to the community. She conspired with

a notoriously violent international drug cartel to bring over seventeen kilograms of cocaine

into the local community. She has served less than half her sentence. So, releasing

Defendant now would not adequately punish her for her conduct or adequately reflect the

seriousness of her crime.

       In conclusion, Defendant presents no extraordinary circumstances to support

reconsideration of the Court’s decision to deny her compassionate release.

       Accordingly, it is now

       ORDERED:




                                             3
Case 2:17-cr-00087-SPC-MRM Document 128 Filed 09/17/20 Page 4 of 4 PageID 663




      Defendant Sila Nunez’s Motion in Response of the Government’s Request for

Compassionate Release (Doc. 126) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on this 17th day of September 2020.




Copies: Counsel of Record




                                       4
